Citation Nr: 0905676	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-35 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of 
prostate surgery, to include as due to exposure to 
herbicides, chemicals, or insulation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides, chemicals, or 
insulation.

3.  Entitlement to service connection for a respiratory 
disease, to include chronic obstructive pulmonary disease 
(COPD), to include as due to chemicals or insulation.

4.  Entitlement to service connection for hypothyroidism, to 
include as due to chemicals or insulation.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
October 1968.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that decision, the RO denied 
entitlement to service connection for residuals of prostate 
surgery, diabetes, COPD, hypothyroidism, and entitlement to a 
TDIU.  Based on evidence of additional diagnosed respiratory 
diseases, the Board has recharacterized the issue of service 
connection for COPD more broadly.

In May 2005, the Board remanded the claims for additional 
development.

The Board notes that, after the Veteran filed his December 
2002 notice of disagreement, the RO sent an April 2003 letter 
informing him of his right to elect to have a decision review 
officer (DRO) review his case.  The Veteran did not request 
review by a DRO until August 2003, and he again requested DRO 
review in his October 2003 substantive appeal (VA Form 9).  
As the regulation providing for DRO review provides that, to 
obtain such review, "the claimant must request it not later 
than 60 days after the date VA mails the notice," and this 
sixty day time limit may not be extended, the RO properly 
found that the Veteran's request for DRO review was untimely.  
See 38 C.F.R. § 3.2600 (2008).

In addition, after issuance of a May 2007 supplemental 
statement of the case (SSOC), the RO received a letter from 
the Veteran with an attached extract from a Defense 
Department report on the use of herbicides outside of 
Vietnam.  The RO forwarded this document to the Board.  As 
this document is an exact duplicate of a document previously 
considered and specifically addressed in the May 2007 SSOC, 
no additional action by the RO or the Board was required.  
See 38 C.F.R. §§ 19.37, 20.1304(c).

In September 2007, this case was stayed, along with others 
potentially affected by the decision of the United States 
Court of Appeals for Veterans Claims (the Court) in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), with regard to claimants 
alleging exposure to herbicides without having set foot in 
Vietnam.  See Chairman's Memorandum 01-06-24 (rescinded by 
Chairman's Memorandum No. 01-09-03 (Jan. 22, 2009)) .  The 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit), reversing the Court's decision, upheld VA's 
interpretation of the regulatory requirements for presumptive 
service connection based on herbicide exposure.  See Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Consequently, the 
stay has been lifted, and the Board will decide each of the 
claims on appeal herein.  See Chairman's Memorandum No. 01-
09-03.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran set 
foot in Vietnam.

2.  A disability of the prostate did not manifest in service 
or for many years thereafter, and the residuals of the 
Veteran's prostate surgery are not related to service.

3.  Diabetes mellitus did not manifest in service or for many 
years thereafter, and the Veteran's current diabetes mellitus 
is not related to service.

4.  A respiratory disease did not manifest in service or for 
many years thereafter, and none of the Veteran's current 
respiratory diseases is related to service.

5.  Hypothyroidism did not manifest in service or for many 
years thereafter, and the Veteran's current hypothyroidism is 
not related to service.

6.  The veteran does not have any service-connected 
disabilities and is therefore not entitled to a TDIU as a 
matter of law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
prostate surgery, to include as due to exposure to 
herbicides, chemicals, or insulation, have not been met.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).

2.  The criteria for service connection for diabetes 
mellitus, to include as due to exposure to herbicides, 
chemicals, or insulation, have not been met.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

3.  The criteria for service connection for a respiratory 
disease, to include COPD, to include as due to herbicides, 
chemicals, or insulation, have not been met.  38 U.S.C.A. §§ 
1110, 1116, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.

4.  The criteria for service connection for hypothyroidism, 
to include as due to chemicals or insulation, have not been 
met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309.

5.  The criteria for a TDIU have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In an April 2002 pre-adjudication letter and a September 2005 
post-adjudication letter, the RO notified the veteran of the 
evidence needed to substantiate his claims for service 
connection.  These letters also satisfied the second and 
third elements of the duty to notify by delineating the 
evidence VA would assist him in obtaining and the evidence it 
was expected that he would provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, 
the June 2005 letter complied with this requirement.

The veteran has substantiated his status as a veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claims, in a March 2006 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in February and May 2007 SSOCs.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also notes that, as explained below, the pertinent 
facts with regard to the claim for a TDIU are not in dispute 
(the Veteran is not service-connected for any disabilities) 
and the law is dispositive.  Consequently, there is no 
additional evidence that could be obtained to substantiate 
the claim for a TDIU.  Accordingly, no further development of 
the record is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  
In any event, the September 2005 letter indicated the 
evidence needed to substantiate the claim for a TDIU, and 
otherwise complied with the VCAA's notice requirements as 
described above.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records, service personnel records, all of the identified 
post-service private and VA treatment records, and the 
records of the Social Security Administration's disability 
determination.

In addition, the Veteran was twice scheduled for VA 
examinations and was unable to attend these examinations due 
to illness.  A November 2002 report of contact (VA Form 119) 
indicates that the Veteran stated he did not want to attend a 
VA examination.  As noted below, the Veteran has been 
diagnosed with each of the disabilities for which he is 
claiming service connection.  Where there is evidence of a 
current disability, VA will provide a medical examination or 
obtain a medical opinion if the evidence indicates that a 
current disability may be associated with military service, 
but the record does not contain sufficient medical evidence 
to decide the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The threshold for finding that the evidence "indicates" 
that there "may" be a nexus between a current disability 
and an in-service event, injury, or disease is a low one, and 
a veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.  

Here, however, as discussed below, the Veteran has not 
indicated that he has experienced continuity of 
symptomatology with regard to these disabilities, the 
evidence indicates that none of these disabilities manifested 
until many years after service, and there is no evidence 
indicating that any disability may be associated with 
service.  In these circumstances, a remand for a VA 
examination is not warranted.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The service connection and TDIU claims are 
thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed disease are 
presumptively service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2007) are also satisfied: diabetes and prostate cancer are 
among these listed disease.  38 C.F.R. § 3.309(e); see also 
69 Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 
(Oct. 16, 2003).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630-41 (May 20, 
2003).

Failure to establish presumptive service connection based on 
herbicide exposure does not preclude the veteran from 
establishing direct service connection. See Combee v. Brown, 
34 F. 3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 
21 Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A veteran who "served in the Republic of Vietnam" between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed during such service to an herbicide agent.  38 
U.S.C.A. § 1116(f).  The Veteran has been diagnosed with 
diabetes and prostate cancer.  Thus, if the Veteran "served 
in the Republic of Vietnam" as that term is defined in the 
applicable regulation, service connection for diabetes and 
prostate surgery residuals (which followed a diagnosis of 
prostate cancer) would be warranted.  However, the Veteran is 
not eligible for service connection based on herbicide 
exposure because he did not serve in Vietnam as that term is 
defined in 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran's DD 214 and service personnel records indicate 
that he served as a ground equipment repairman in the Air 
Force, and was stationed in Thailand from January 1967 to 
January 1968.  In his written and oral statements, the 
Veteran indicated that he flew "in and out of" Vietnam, and 
that he "passed through" Vietnam.  

To the extent that the Veteran indicates only that he flew 
over the airspace of Vietnam, he did not serve in Vietnam, 
and is therefore not entitled to service connection for 
diabetes or prostate cancer based on the herbicide 
presumption.  See Haas v. Peake, 525 F.3d 1168 (2008) 
(upholding VA's interpretation of "service in Vietnam" in 
38 C.F.R. § 3.307(a)(6)(iii) as requiring a veteran to have 
set foot in the land area of Vietnam). 

Moreover, the Veteran has not specifically alleged when and 
how, or even if, he set foot in Vietnam, and the National 
Personnel Records Center (NPRC) in September 2005 indicated 
in response to an RO request for any service documents 
showing exposure to herbicides that there were no records of 
exposure to herbicides with regard to the Veteran.  
Therefore, neither the Veteran's written statements nor any 
other evidence establishes that he actually set foot in 
Vietnam and is entitled to the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii).

In addition, the Veteran noted that he served in Thailand and 
that an extract from a Defense Department report on the use 
of herbicides outside of Vietnam indicated that herbicides 
were used at various locations in Thailand from 1964 to 1965.  
However, the Veteran's service personnel records indicate 
that the Veteran served in Thailand from January 1967 to 
January 1968.  Therefore, the Defense Department report does 
not indicate that the Veteran was exposed to herbicides while 
in Thailand or at any other time during service.

As to service connection on a direct incurrence basis, there 
is no evidence of any complaints, treatment, or diagnoses of 
a disability of the prostate, diabetes, a respiratory 
disease, or hypothyroidism in the service treatment records, 
and all systems were normal on the August 1968 separation 
examination.  The Veteran has not alleged pertinent symptoms 
in service.  Thus, none of the disabilities for which service 
connection has been claimed manifested during service.

Moreover, the first manifestation of any of the disabilities 
for which the Veteran is claiming service connection was many 
years after service.  Specifically, the first evidence of a 
prostate disability appears to be in Dr. Maggio's December 
2000 letter to Dr. Allegar, in which he noted an abnormal 
digital rectal examination and elevated PSA; prostate cancer 
was subsequently diagnosed and the Veteran underwent a 
January 2001 prostatectomy.  

The first diagnosis of diabetes appears to be in a February 
2000 St. Peters University Hospital discharge summary.  The 
first diagnosis of a respiratory disease appears to be in 
1999-2000 private spirometry reports which contain diagnoses 
of moderate to severe COPD as well as low vital capacity, as 
well as the February 2000 hospital discharge summary 
containing a diagnosis of COPD exacerbation with asthma.  

The first diagnosis of hypothyroidism appears to be in a May 
2001 CARES Surgicenter preoperative information and 
evaluation report.  

Significantly, the documents in which these disabilities were 
diagnosed indicate that the disabilities were of recent 
origin.  For example, the May 2001 CARES Surgicenter report 
indicated that asthma diabetes and asthma had been present 
for two year and hypothyroidism had been present for eight 
months.  Similarly, an April 2002 VA treatment note indicated 
that diabetes and emphysema had been present for three years.

Thus, there is no competent evidence demonstrating that any 
of the Veteran's currently diagnosed disabilities manifested 
in service or for many years thereafter, and the absence of 
any clinical evidence for decades after service weighs 
against a finding that any of these diagnosed disabilities is 
related to a disease or injury in service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Veteran has not reported continuity of symptomatology as 
to any of his diagnosed disabilities.  Rather, he argued in 
his substantive appeal and elsewhere that his disabilities 
are the result of his exposure to chemicals and insulation 
from the equipment he worked on as a mechanic and that the 
absence of any evidence of these disabilities on his 
separation examination or for many years thereafter is simply 
an indication that the damage had been done to his body but 
took many years to manifest.  

Similarly, the Veteran's neighbors wrote in an April 2006 
letter that the Veteran's disabilities "originate to a 
considerable degree from the places and events [to] which he 
was exposed in the military service."  The Veteran also 
noted that his physicians disagreed with the RO's statements 
indicating that these disabilities should have been in 
evidence at the time of separation.

The Board has carefully considered the arguments of the 
veteran, who has been unrepresented throughout the appeal.  
To the extent that he and his neighbors have offered their 
own opinion as to the general etiology of his disabilities, 
they are not, as laypersons, competent to offer such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  As 
to the Veteran's argument regarding the physiological effects 
of chemical and insulation exposure, this too is a medical 
question to which a layperson may not offer competent 
testimony.  Id.  

Moreover, a document in the Veteran's service treatment 
records entitled Engine Maintenance indicates that medical 
personnel checking this person for any reason should be alert 
for conditions resulting from industrial exposure, and 
identified possible symptomatology as a result of such 
exposure, but this list did not include any of the 
disabilities for which the Veteran is claiming service 
connection.  As to the Veteran's statements regarding the 
opinions of his physicians, the Veteran has not identified a 
specific medical opinion that indicates that any current 
disability is related to service, and there does not appear 
to be any such opinion in the evidence before the Board.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for residuals of prostate surgery, to 
include exposure to herbicides, diabetes mellitus, to include 
exposure to herbicides, a respiratory disease, to include 
COPD, and hypothyroidism.  Since the preponderance of the 
evidence is against each claim, the benefit-of-the-doubt rule 
does not apply, and each claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-56.

Entitlement to a TDIU

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. 38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b). The Board is 
precluded from granting a TDIU under § 4.16(b) in the first 
instance. Where the evidence suggests that a veteran may be 
unemployable due to service connected conditions that do not 
meet the percentage requirements, the Board is required to 
remand the claim for referral to the appropriate first line 
authority for consideration of entitlement to TDIU under 38 
C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001).

In this case, the veteran does not have any service-connected 
disabilities. Therefore, as a matter of law, there is no 
basis for assignment of a TDIU.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for residuals of prostate 
surgery, to include as due to exposure to herbicides, 
chemicals, or insulation, is denied.

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, chemicals, or 
insulation, is denied.

Entitlement to service connection for a respiratory disease, 
to include COPD, to include as due to chemicals or 
insulation, is denied.

Entitlement to service connection for hypothyroidism, to 
include as due to chemicals or insulation, is denied.

Entitlement to a TDIU is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


